Exhibit 10.1

Execution Copy

HSBC BANK PLC

and

THE BANK OF NEW YORK MELLON,

not in its individual capacity, but solely as

TRUSTEE OF THE SPDR® GOLD TRUST

 

 

SPDR® GOLD TRUST

SECOND AMENDED AND RESTATED

ALLOCATED BULLION ACCOUNT AGREEMENT

 

 

 

 

   



--------------------------------------------------------------------------------

THIS AGREEMENT is made on as of July 17, 2015.

BETWEEN

 

(1) HSBC BANK PLC, a company incorporated in England, whose principal place of
business in England is at 8 Canada Square, London E14 5HQ (“we” or “us”); and

 

(2) The Bank of New York Mellon, not in its individual capacity, but solely as
trustee (the “Trustee”) of SPDR® Gold Trust (the “Trust”) as established
pursuant to the Trust Indenture (defined below) (“you”).

INTRODUCTION

Pursuant to a Novation Agreement, dated June 4, 2014, between HSBC Bank USA,
National Association (“HSBC USA”), us and you, effective as of December 22,
2014, we succeeded to all of the rights and obligations of HSBC USA under that
certain First Amended and Restated Allocated Bullion Account Agreement (the
“First A/R Agreement”), dated June 1, 2011, as amended, between HSBC USA and
you. Under the First A/R Agreement, HSBC USA agreed to open and maintain for you
an Allocated Account and to provide other services to you in connection with
your Allocated Account. You and we now wish to amend and restate the First A/R
Agreement to make further amendments. This Agreement now sets out the terms
under which we will provide those services to you and the arrangements which
will apply in connection with those services and your Allocated Account.

IT IS AGREED AS FOLLOWS

 

1. INTERPRETATION

 

1.1 Definitions: In this Agreement:

“Account Balance” means, in relation to the Allocated Account, the specific
Precious Metal held by us for you as from time to time identified in, and
recorded on, the Allocated Account.

“Agreement” means this Second Amended and Restated Allocated Bullion Account
Agreement between you and us, as the same may be amended from time to time.

“Allocated Account” means, in relation to Precious Metal, the account maintained
by us in your name recording the amount of, and identifying, the Bullion
received and held by us for you on an allocated basis pursuant to this
Agreement.

“Availability Date” means the Business Day on which you wish us to credit to
your Allocated Account an amount of Bullion debited from your Unallocated
Account.

“Bullion” means the Precious Metal held for you under this Agreement or standing
to your credit in your Unallocated Account, as the case may be.

 

  -1-  



--------------------------------------------------------------------------------

“Business Day” means a day other than (i) a day on which the Exchange (as such
term is defined in the Trust Indenture) is closed for regular trading or (ii),
if the transaction involves the receipt or delivery of gold or confirmation
thereof in the United Kingdom or in some other jurisdiction, (a) a day on which
banking institutions in the United Kingdom or in such other jurisdiction, as the
case may be, are authorized by law to close or a day on which the London gold
market is closed or (b) a day on which banking institutions in the United
Kingdom or in such other jurisdiction, as the case may be, are authorized to be
open for less than a full business day or the London gold market is open for
trading for less than a full business day and transaction procedures required to
be executed or completed before the close of the business day may not be so
executed or completed.

“LBMA” means The London Bullion Market Association or its successors.

“LBMA Gold Price” means the London gold price per troy ounce of gold for
delivery in London through a member of the LBMA authorized to effect such
delivery, stated in U.S. Dollars, as calculated and administered by independent
service provider(s), and published by the LBMA on its website at www.lbma.org.uk
or by its successor that publically displays prices.

“Participant” means a Participant as defined in the Trust Indenture.

“Participant Agreement” means that certain Participant Agreement in effect from
time to time between the Trustee, the Sponsor and each Participant, as those
terms are defined in the Trust Indenture.

“Participant Unallocated Account” means the Precious Metal account a Participant
is required by the Participant Agreement to have maintained by us for such
Participant on an Unallocated Basis.

“Point of Delivery” means such date and time that the recipient or its agent
acknowledges in written form its receipt of delivery of Precious Metal.

“Precious Metal” means gold.

“Rules” means the rules, regulations, practices and customs of the LBMA
(including the rules of the LBMA as to good delivery), the Financial Services
Authority, the Bank of England and such other regulatory authority or body
applicable to the activities contemplated by this Agreement, including the
activities of any Sub-Custodian.

“Sponsor” means World Gold Trust Services, LLC.

“Sub-Custodian” means a sub-custodian, agent or depository (including an entity
within our corporate group) selected by us to perform any of our duties under
this Agreement, including the custody and safekeeping of Bullion.

“Third Party Unallocated Account” means a Precious Metal account maintained by
us on an Unallocated Basis in the name of a person other than you in your
capacity as Trustee of the Trust.

 

  -2-  



--------------------------------------------------------------------------------

“Trust Indenture” means that certain Trust Indenture of SPDR® Gold Trust, dated
as of November 12, 2004, between World Gold Trust Services, LLC, as Sponsor, and
The Bank of New York Mellon, as Trustee, as amended and/or restated from time to
time.

“Unallocated Account” means, in relation to Precious Metal, the account
maintained by us in your name recording the amount of Precious Metal held on an
Unallocated Basis pursuant to the Unallocated Bullion Account Agreement that, in
the case of a positive balance, we have a contractual obligation to transfer to
you and that, in the case of a negative balance, if so permitted by us, you have
a contractual obligation to transfer to us.

“Unallocated Basis” means, with respect to a Precious Metal account maintained
with us, that the person in whose name the account is held is entitled to
delivery in accordance with the Rules of an amount of Precious Metal equal to
the amount of Precious Metal standing to the credit of the person’s account but
has no ownership interest in any Precious Metal that we own or hold.

“Unallocated Bullion Account Agreement” means that certain Second Amended and
Restated Unallocated Bullion Account Agreement between you and us dated as of
the date of this Agreement, as amended and/or restated from time to time.

“VAT” means value added tax as provided for in the Value Added Tax Act 1994 (as
amended or re-enacted from time to time) and legislation supplemental thereto
and any other tax (whether imposed in the United Kingdom in substitution thereof
or in addition thereto or elsewhere) of a similar fiscal nature.

“Withdrawal Date” means the Business Day on which you wish to withdraw Bullion
from your Allocated Account.

 

1.2 Headings: The headings in this Agreement do not affect its interpretation.

 

1.3 Singular and plural; other usages:

 

  (a) References to the singular include the plural and vice versa.

 

  (b) “A or B” means “A or B or both.”

 

  (c) “Including” means “including but not limited to.”

 

2. ALLOCATED ACCOUNT

 

2.1 Opening the Allocated Account: We shall open and maintain the Allocated
Account for you in respect of Bullion, and we shall hold the Bullion in the
Allocated Account on an allocated basis pursuant to this Agreement.

 

2.2 Deposits and withdrawals: The Allocated Account shall evidence and record
the holdings of Bullion in, and the movements of Bullion into and out of, the
Allocated Account.

 

  -3-  



--------------------------------------------------------------------------------

2.3 Denomination of the Allocated Account: The Precious Metal recorded in the
Allocated Account shall be denominated in fine ounces of gold to three decimal
places.

 

2.4 Reports: For each Business Day, by no later than the following Business Day,
we will transmit to you by authenticated SWIFT message(s) information showing
the movement of Bullion into and out of your Allocated Account, and identifying
separately each transaction and the Business Day on which it occurred. In
addition, we will provide you such information about the movement of Bullion
into and out of your Allocated Account on a same-day basis at such other times
and in such other form as you and we shall agree. In the case of any difference
between the information provided by authenticated SWIFT message and the
information we provide you pursuant to the immediately preceding sentence, the
SWIFT message will be controlling, and we shall not be liable for your or any
third party’s reliance on the information we provide to you by means other than
SWIFT message. For each calendar month, we will provide you within a reasonable
time after the end of the month a statement of account for your Allocated
Account, accompanied by one or more weight lists in respect of the Bullion in
your Allocated Account as of the last Business Day of the calendar month,
containing information sufficient to identify each bar of Bullion held in your
Allocated Account and the party having physical possession thereof. We also will
provide you additional weight lists in respect of the Bullion in your Allocated
Account from time to time upon your request, but only on the condition that you
may not request weight lists as a way to obtain them routinely on a more
frequent basis than the monthly basis on which we are undertaking to provide
them. Each weight list shall include information sufficient to identify each bar
of Bullion held by any Sub-Custodian or any sub-custodian of a Sub-Custodian.

 

2.5 Reversal of entries: In order to maintain the accuracy of our books and
records, but without limiting our responsibilities or liability under this
Agreement, we shall reverse or amend any entries to your Allocated Account to
correct errors that we discover or of which we are notified with, if we deem it
necessary, effect back-valued to the date upon which the correct entry (or no
entry) should have been made. Without limiting the foregoing, if Bullion
delivered to your Allocated Account upon withdrawal from your Unallocated
Account is determined to be of a fineness or weight different from the fineness
or weight we have reported to you, (i) we shall debit your Allocated Account and
credit your Unallocated Account with the requisite amount of Bullion if the
determination reduces the total fine ounces of Bullion that should have been
credited to your Allocated Account, and (ii) we shall credit your Allocated
Account and debit your Unallocated Account with the requisite amount of Bullion
if the determination increases the total fine ounces of Bullion that should have
been credited to your Allocated Account.

 

2.6

Access: Upon reasonable prior written notice, we will, during our normal
business hours, allow your or the Sponsor’s representatives, not more than twice
during any calendar year, and your independent public accountants, in connection
with their audit of the financial statements of the Trust, to visit our premises
and examine the Bullion and such records maintained by us in relation to your
Allocated Account as they may reasonably require. Any such visit shall be
conducted over such number of Business Days as may be reasonably necessary to
complete the examination which is the purpose of such visit. You shall bear all
costs relating to such visits and exams, including any out of pocket or

 

  -4-  



--------------------------------------------------------------------------------

other costs we may incur in connection therewith. Our providing of any such
visits or exams is conditioned on the relevant parties complying with all our
security rules and procedures and undertaking to keep confidential all
information they obtain in accordance with a form of confidentiality agreement
we will provide. If at the time of any visit none of the Bullion is at our
premises, the relevant parties will not be permitted to visit our vault. Any
visits by your representatives pursuant to clause 2.6 of the Unallocated Bullion
Account Agreement shall be deemed to be a visit for purposes of this clause 2.6.
To the extent that our activities under this Agreement are relevant to the
preparation of the filings required of the Trust under the securities laws of
the United States, we will, to the extent permitted by applicable law, the Rules
or applicable regulatory authority, cooperate with you and the Sponsor and your
and the Sponsor’s representatives to provide such information concerning our
activities as may be necessary for such filings to be completed.

 

3. TRANSFERS INTO THE ALLOCATED ACCOUNT

 

3.1 Procedure: We shall receive transfers of Bullion into your Allocated Account
only at your instruction given pursuant to your Unallocated Bullion Account
Agreement, by debiting Bullion from your Unallocated Account and allocating such
Bullion to your Allocated Account, unless we otherwise agree in writing. For any
instruction we have received to transfer Bullion standing to your credit in your
Unallocated Account to your Allocated Account pursuant to clause 4.2(b) of the
Unallocated Bullion Account Agreement, we shall allocate the amount of Bullion
indicated in such instruction as soon as practicable and by no later than 2:00
p.m. (London time) on the date of allocation, provided that, if we are required
to use one or more Sub-Custodians for the allocation process, we shall use our
best efforts to complete such allocation by no later than 2:00 p.m. (London
time) on the date of allocation. As of 2:00 p.m. (London time) on the date of
allocation, we shall send you an authenticated electronic message (Swift MT199)
notifying you of the status of the allocation process and including (i) the
amount of Bullion transferred to your Unallocated Account from each
Participant’s Participant Unallocated Account, separately stated; (ii) the
amount of Bullion that has been transferred into your Allocated Account from
your Unallocated Account and (iii) the amount of Bullion, if any, remaining in
the your Unallocated Account. Notwithstanding the foregoing, when New York is on
daylight savings time and London is not on daylight savings time, the references
to 2:00 p.m. (London time) in this clause 3.1 shall be deemed to be 1:00 p.m.
(London time). Notwithstanding anything else to the contrary and in the absence
of manifest error, the information contained in such authenticated electronic
message shall represent our official and conclusive records. Additionally, we
shall send you promptly after the foregoing message an e-mail (or other agreed
upon form of communication) including a bar list for the Bullion that has been
allocated.

 

3.2 Power to amend procedure: We may amend our procedure for the transfer of
Bullion into your Allocated Account or impose additional procedures therefor
upon your and the Sponsor’s prior written consent, provided that we may make any
such amendment or imposition without such consent where such amendment or
imposition is required by a change in the Rules or applicable law. We will
notify you within a commercially reasonable time before we amend our procedures
or impose additional ones in relation to the withdrawal of Bullion, and in doing
so we will consider your needs to communicate any such change to Participants
and others.

 

  -5-  



--------------------------------------------------------------------------------

4. TRANSFERS FROM THE ALLOCATED ACCOUNT

 

4.1 Procedure and instructions: We will transfer Bullion from your Allocated
Account to such persons and at such times as specified in your instructions to
us and not otherwise. Unless you instruct us otherwise, we will transfer Bullion
from your Allocated Account only by debiting Bullion from your Allocated Account
and crediting the Bullion to your Unallocated Account. When you instruct us in
accordance with clause 4.4, we will transfer Bullion from your Allocated Account
by debiting Bullion from your Allocated Account and making such Bullion
available for collection or delivery as provided in clause 4.4. All instructions
to transfer Bullion from your Allocated Account must:

 

  (a) in the normal course, be received by us no later than 9:00 a.m. (London
time) on (i) the day that is two Business Days prior to the Withdrawal Date or
(ii), in the case of a transfer of Bullion to your Unallocated Account in
connection with a redemption of Trust shares that has been held open one
Business Day, on the Withdrawal Date, unless we otherwise agree;

 

  (b) specify (i) the minimum number of fine ounces of Bullion to be debited
from your Allocated Account and (ii), if you are identifying the Bullion to be
debited, the serial numbers of the Bullion to be debited; and

 

  (c) provide any other information which we may from time to time require,
including, where applicable, the name of the person that will collect the
Bullion from us or, if applicable, to whom we are to deliver it, and the
Withdrawal Date.

 

4.2 Power to amend procedure: We may amend our procedure for the withdrawal of
Bullion from your Account Balance or impose additional procedures therefor upon
your and the Sponsor’s prior written consent, provided that we may make any such
amendment or imposition without such consent where such amendment or imposition
is required by a change in the Rules or applicable law. We will notify you
within a commercially reasonable time before we amend our procedures or impose
additional ones in relation to the withdrawal of Bullion, and in doing so we
will consider your needs to communicate any such change to Participants and
others.

 

4.3 Specification of Bullion: Unless you instruct us as to the serial numbers of
the Bullion to be debited, we are entitled to select the Bullion to be debited
from your Allocated Account. When you instruct us to debit a minimum amount of
Bullion from your Allocated Account for credit to your Unallocated Account
without specifying the serial numbers of the Bullion to be debited, we will
select the Bullion to be debited and will use commercially reasonable efforts to
select for deallocation the smallest amount of Bullion necessary to satisfy your
instruction. When you notify us of a debit of Bullion pursuant to clause 4.1 in
the case of a redemption of Trust shares that has been held open one Business
Day, you may not specify the serial numbers of the Bullion to be debited to your
Allocated Account.

 

  -6-  



--------------------------------------------------------------------------------

4.4 Physical withdrawals of Bullion: Subject to clause 5.4, upon your
instruction, we will debit Bullion from your Allocated Account and make the
Bullion available for collection by you or, if separately agreed, for delivery
by us, at your expense and risk. You and we agree nevertheless that you expect
to withdraw Bullion physically from your Allocated Account (rather than by
crediting it to your Unallocated Account) only in exceptional circumstances, as
for example when we are unable to transfer Precious Metal on an Unallocated
Basis. In the case of all physical withdrawals of Bullion from your Allocated
Account, unless we agree to undertake delivery, you must collect, or arrange for
the collection of, the Bullion being withdrawn from us, the Sub-Custodian or
other party having physical possession thereof. We will advise you of the
location from which the Bullion may be collected no later than one Business Day
prior to the Withdrawal Date. When we have agreed separately to deliver Bullion
in connection with a physical withdrawal, we shall make transportation and
insurance arrangements on your behalf in accordance with our usual practice
unless we have agreed in writing to other arrangements, with which we shall use
commercially reasonable efforts to comply. Anything in this Agreement to the
contrary notwithstanding, and without limiting your right to withdraw Bullion
physically, we shall not be obliged to effect any requested delivery if, in our
commercially reasonable opinion, this would cause us or our agents to be in
breach of the Rules or other applicable law, court order or regulation, the
costs incurred would be excessive or delivery is impracticable for any reason.
When pursuant to your instruction Bullion, including Bullion allocated to the
Allocated Account in connection with the overdraft facility provided for in
clause 4.7 of the Unallocated Bullion Account Agreement, is physically withdrawn
from your Allocated Account, all risk in and to the Bullion withdrawn shall pass
at the Point of Delivery to the person to whom or for whose account such Bullion
is transferred, delivered or collected. If you instruct us as to the serial
number of one or more whole bars of Bullion to be debited, the Bullion you
specify will be made available for collection or delivery as soon as reasonably
practicable.

 

5. INSTRUCTIONS

 

5.1 Your representatives: We will act only on instructions given in accordance
with this clause 5.1 and clause 14 and will not otherwise act on instructions
given by any person claiming to have a beneficial interest in the Trust. You
shall notify us promptly in writing of the names of the people who are
authorized to give instructions on your behalf. Until we receive written notice
to the contrary, we are entitled to assume that any of those people have full
and unrestricted power to give us instructions on your behalf. We are also
entitled to rely on any instructions which are from, or which purport to emanate
from, any person who appears to have such authority.

 

5.2 Amendments: Once given, instructions continue in full force and effect until
we receive further instructions that they are cancelled, amended or superseded.
We must receive an instruction cancelling, amending or superseding a prior
instruction before the time the prior instruction is acted upon. Any
instructions shall have effect only after actual receipt by us in accordance
with clause 14 of this Agreement.

 

  -7-  



--------------------------------------------------------------------------------

5.3 Unclear or ambiguous instructions: If, in our commercially reasonable
opinion, any instructions are unclear or ambiguous, we shall use reasonable
endeavours (taking into account any relevant time constraints) to obtain
clarification of those instructions but, failing that, we may in our absolute
discretion and without any liability on our part, act upon what we believe in
good faith such instructions to be or refuse to take any action or execute such
instructions until any ambiguity or conflict has been resolved to our
satisfaction.

 

5.4 Refusal to execute: We reserve the right to refuse to execute instructions
if (i) in our commercially reasonable opinion they are or may be contrary to the
Rules or applicable law or (ii), with respect to instructions relating to the
full withdrawal of the aggregate balance of Bullion standing to your credit in
your Allocated Account and your Unallocated Account, a negative balance is
outstanding on your Unallocated Account. Additionally, we shall in no
circumstances have any obligation to act upon any instruction which in our
commercially reasonable opinion would result in a negative balance on your
Allocated Account. Any such refusal or inaction will be promptly notified to
you.

 

6. CONFIDENTIALITY

 

6.1 Disclosure to others: Subject to clause 6.2, we shall treat as confidential
and will not, without your consent, disclose to any other person any transaction
or other information we acquire about you or your business pursuant to this
Agreement. Subject to clause 6.2, you shall treat as confidential and will not,
without our consent, disclose to any other person any information that we
provide to you about us or our business pursuant to this Agreement and that we
tell you, at or before the time we provide it, we are providing to you on a
confidential basis.

 

6.2 Permitted disclosures: Each party accepts that from time to time the other
party may be required by law or the Rules, or by a court proceeding or similar
process, or requested by or required in connection with filings made with a
government department or agency, fiscal body or regulatory or self-regulatory
authority, to disclose information acquired under this Agreement. In addition,
the disclosure of such information may be required by a party’s auditors, by its
legal or other advisors, by a company which is in the same group of companies as
a party (e.g., a subsidiary or holding company of a party) or by a
Sub-Custodian. Subject to the agreement of the party to which information is
disclosed to maintain it in confidence in accordance with clause 6.1, each party
irrevocably authorizes the other to make such disclosures without further
reference to such party.

 

7. CUSTODY SERVICES

 

7.1 Appointment: You hereby appoint us to act as custodian and bailee of the
Bullion comprising the Account Balance in accordance with this Agreement and any
Rules and laws which apply to us, and we hereby accept such appointment. Except
as otherwise provided under this Agreement, we do not undertake the
responsibility of a trustee or any other duties in relation to such Bullion not
implied by the law of bailment.

 

  -8-  



--------------------------------------------------------------------------------

7.2 Segregation of Bullion: We will be responsible for the safekeeping of the
Bullion on the terms and conditions of this Agreement. We will segregate the
Precious Metal comprising the Account Balance in your Allocated Account from any
Precious Metal which we own or which we hold for others by making entries in our
books and records to identify such Precious Metal as being held for your
Allocated Account, and we will require each Sub-Custodian to segregate the
Precious Metal held by them for us for the benefit of the Trust from any
Precious Metal which they own or which they hold for others by making entries in
their books and records to identify such Precious Metal as being held for us for
the benefit of the Trust. It is understood that our undertaking to require each
Sub-Custodian to segregate Bullion from Precious Metal they own or hold for
others reflects the current custody practice in the London bullion market, and
that accordingly we will be deemed to have communicated that requirement prior
to the execution of this Agreement by our participation in that market. Entries
on our books and records to identify Bullion will refer to each bar of Bullion
by refiner, assay, serial number and gross and fine weight. Additionally, we
will require each Sub-Custodian to identify on its books and records each bar of
Bullion held by them for us for the benefit of the Trust by refiner, assay,
serial number and gross and fine weight and to provide such information to you
upon request. Under current LBMA market practices, the weight lists provided to
us by our Sub-Custodians are expected to identify each bar of Bullion held for
us for the benefit of the Trust by refiner, assay, serial number and gross and
fine weight and by any other marks required for the identification of a bar of
Bullion under the Rules.

 

7.3 Ownership of Bullion: We will identify in our books and records that the
Bullion belongs solely to you.

 

7.4 Location of Bullion: Unless otherwise agreed between you and us, the Bullion
held for you in your Allocated Account must be held by us at our London vault
premises or, when Bullion has been allocated in a vault other than our London
vault premises, by any Sub-Custodian employed by us as permitted by clause 8.1.
We agree that we shall use commercially reasonable efforts promptly to transport
any Bullion held for you by a Sub-Custodian to our London vault premises and
such transport shall be at our cost and risk. We agree that all delivery and
packing shall be in accordance with the Rules and LBMA good market practices.

 

7.5

Replacement of Bullion: Upon a determination by us that any Bullion credited to
the Allocated Account does not comply with the Rules, we shall as soon as
practical replace such Bullion with Bullion which complies with the Rules by
(i) debiting the Allocated Account and crediting the Unallocated Account with
the requisite amount of Bullion to be replaced, (ii) providing replacement
Bullion which complies with the Rules and which is of an amount that
approximates the amount of Bullion to be replaced as closely as practical and
(iii) debiting the Unallocated Account and crediting the Allocated Account with
the requisite amount of replacement Bullion. We shall not start the foregoing
replacement process on a particular Business Day unless we are reasonably sure
that such replacement process can be started and completed in the same Business
Day. We shall notify you by authenticated electronic transmission (including
tested telex and authenticate SWIFT) as soon as practical on the Business Day
(but no later than the end

 

  -9-  



--------------------------------------------------------------------------------

of business on such Business Day) when (i) we have determined that Bullion
credited to the Allocated Account does not comply with the Rules and will be
replaced and (ii) when replacement Bullion has been credited to the Allocated
Account in accordance with the above instructions.

 

8. SUB-CUSTODIANS

 

8.1 Sub-Custodians: We may appoint Sub-Custodians solely for the temporary
custody and safekeeping of Bullion until transported to our London vault
premises as provided in clause 7.4, unless otherwise agreed between you and us
with the consent of the Sponsor. The Sub-Custodians we select may themselves
select sub-custodians to provide such temporary custody and safekeeping of
Bullion, but such sub-custodians shall not by such selection or otherwise be, or
be considered to be, a Sub-Custodian as such term is used herein. We will use
reasonable care in selecting any Sub-Custodian. As of the date of this
Agreement, the Sub-Custodians that we use are: the Bank of England, The Bank of
Nova Scotia (ScotiaMocatta), Deustche Bank AG, JPMorgan Chase Bank, N.A., UBS AG
and Barclays Bank PLC. We will notify you if we select any additional
Sub-Custodian, or stop using any Sub-Custodian for such purpose. Your receipt of
notice that we have selected a Sub-Custodian (including those named in this
clause 8.1) shall not be deemed to limit our responsibility in selecting such
Sub-Custodian. Not more frequently than annually, upon your request, we shall
confirm to you that from time to time we may hold Precious Metal for our own
account with one or more of each of the Sub-Custodians, provided that this
confirmation shall not constitute a representation by us regarding the solvency
or creditworthiness of any Sub-Custodian. Any Sub-Custodian shall be an LBMA
member.

 

8.2 Liability for Sub-Custodian: Except for our obligations under clause 7.4
related to obtaining delivery of Bullion from Sub-Custodians, we shall not be
liable for any loss suffered by you as a result of any act or omission or
insolvency of any Sub-Custodian and any direct or indirect sub-custodian
selected or used by such Sub-Custodian, except to the extent directly resulting
from our fraud, negligence or bad faith in the appointment of that
Sub-Custodian.

 

8.3 Notice: We will provide you on request with the name and address of any
Sub-Custodian we select and any direct or indirect sub-custodian selected or
used by such Sub-Custodian, along with any other information which you may
reasonably request concerning the appointment of such Sub-Custodian or such
direct or indirect sub-custodian.

 

9. REPRESENTATIONS

 

9.1 Your representations: You represent and warrant to us that (such
representations and warranties being deemed to be repeated upon each occasion
Bullion is credited to or debited from your Allocated Account under this
Agreement):

 

  (a) you are duly constituted and validly existing under the laws of your
jurisdiction of constitution;

 

  -10-  



--------------------------------------------------------------------------------

  (b) you have all necessary authority, powers, consents, licences and
authorizations (which have not been revoked) and have taken all necessary action
to enable you lawfully to enter into and perform your duties and obligations
under this Agreement;

 

  (c) the person entering into this Agreement on your behalf has been duly
authorized to do so; and

 

  (d) this Agreement and the obligations created under it constitute your legal
and valid obligations which are binding upon you and enforceable against you in
accordance with their terms (subject to applicable principles of equity) and do
not and will not violate the terms of the Rules, any applicable laws or any
order, charge or agreement by which you are bound.

 

9.2 Our representations: We represent and warrant to you that (such
representations and warranties being deemed to be repeated upon each occasion
Bullion is credited to or debited from your Allocated Account under this
Agreement):

 

  (a) we are duly constituted and validly existing under the laws of our
jurisdiction of constitution;

 

  (b) we have all necessary authority, powers, consents, licences and
authorizations (which have not been revoked) and have taken all necessary action
to enable us lawfully to enter into and perform our duties and obligations under
this Agreement;

 

  (c) the person entering into this Agreement on our behalf has been duly
authorized to do so; and

 

  (d) this Agreement and the obligations created under it constitute our legal
and valid obligations which are binding upon us and enforceable against us in
accordance with their terms (subject to applicable principles of equity) and do
not and will not violate the terms of the Rules, any applicable laws or any
order, charge or agreement by which we are bound.

 

10. FEES AND EXPENSES

 

10.1 Fees: Pursuant to a separate written agreement between the Sponsor and us,
the Sponsor has agreed to pay the fee for our services under this Agreement.
Such fee is inclusive of fees for storage and insurance of the Bullion and any
fees and expenses of Sub-Custodians.

 

10.2

Expenses: Pursuant to a separate written agreement between the Sponsor and us,
the Sponsor has agreed to pay us on demand all ordinary and customary
out-of-pocket costs, charges and expenses, including reasonable legal fees as
provided in Section 3.05(a) of the Trust Indenture, incurred by us in connection
with the performance of our duties and obligations under this Agreement or
otherwise in connection with the Bullion. You will pay on demand, solely from
and to the extent of the assets of the Trust, any other costs,

 

  -11-  



--------------------------------------------------------------------------------

  charges and expenses (including (i) any relevant taxes charged to us, duties
and other governmental charges (other than VAT, which is addressed in Clause
11.1), (ii) reasonable legal fees as provided in Section 3.05(b) of the Trust
Indenture and (iii) indemnification claims payable by you pursuant to clause
12.5) incurred by us in connection with the performance of our duties and
obligations under this Agreement or otherwise in connection with the Bullion
that are not payable to us by the Sponsor under its separate written agreement
with us. Additionally, you will pay on demand, solely from and to the extent of
the assets of the Trust, any amount of our ordinary and customary out-of-pocket
costs, charges or expenses which the Sponsor has failed to pay pursuant to this
clause 10.2.

 

10.3 Default interest: If you or the Sponsor, as the case may be, fail to pay us
any amount when it is due, we reserve the right to charge the relevant party
interest (both before and after any judgement) on any such unpaid amount
calculated at a rate equal to 1% above the overnight London Interbank Offered
Rate (LIBOR) for the currency in which the amount is due. Interest will accrue
on a daily basis and will be due and payable by the relevant party as a separate
debt.

 

11. VALUE ADDED TAX

 

11.1 VAT inclusive: All sums payable under this Agreement, including under the
separate written agreement referenced in clause 10.1, by the Sponsor or you, as
the case may be, shall be deemed to be inclusive of VAT.

 

12. SCOPE OF RESPONSIBILITY

 

12.1 Exclusion of liability: We will use reasonable care in the performance of
our duties under this Agreement and will only be responsible to you for any loss
or damage suffered by you as a direct result of any negligence, fraud or wilful
default on our part in the performance of our duties, in which case our
liability will not exceed the aggregate market value of the Account Balance at
the time such negligence, fraud or wilful default is discovered by us (such
market value calculated using the nearest available morning or afternoon LBMA
Gold Price following the occurrence of such negligence, fraud or willful
default), provided that we notify you promptly after we discover such
negligence, fraud or wilful default. If we credit Bullion to your Allocated
Account that is not of the fine weight we have represented to you, recovery by
you, to the extent such recovery is otherwise allowed, shall not be barred by
your delay in asserting a claim because of the failure to discover such loss or
damage regardless of whether such loss or damage could or should have been
discovered. We shall not in any event be liable for any consequential loss, or
loss of profit or goodwill.

 

12.2 No duty or obligation: We are under no duty or obligation to make or take,
or require any Sub-Custodian to make or take, any special arrangements or
precautions beyond those required by the Rules or as specifically set forth in
this Agreement.

 

12.3

Insurance: We shall maintain insurance in regard to our business, including our
bullion and custody business, on such terms and conditions as we consider
appropriate. We will

 

  -12-  



--------------------------------------------------------------------------------

annually provide you with a copy of our certificate of insurance and,
additionally, we will, upon reasonable prior notice, allow our insurance to be
reviewed by you and the Sponsor in connection with any registration statement or
amendment thereto under the United States federal Securities Act of 1933, as
amended, covering shares of the Trust. Any permission to review our certificate
of insurance or insurance is limited to the term of this Agreement and is
conditioned on the reviewing party executing a form of confidentiality agreement
we will provide, or if the confidentiality agreement is already in force,
acknowledging that the review is subject to it. The foregoing permission for the
Sponsor to review our certificate of insurance or insurance shall cease when the
Sponsor ceases to serve the Trust as sponsor.

 

12.4 Force majeure: We shall not be liable to you for any delay in performance,
or for the non-performance, of any of our obligations under this Agreement by
reason of any cause beyond our reasonable control. This includes any act of God
or war or terrorism, any breakdown, malfunction or failure of, or in connection
with, any transmission, clearing or settlement facilities, communication or
computer facilities, any transport, port, or airport disruption, industrial
action, acts and regulations and rules of any governmental or supra national
bodies or authorities or relevant regulatory or self-regulatory organizations or
failure of any such body, authority, or relevant regulatory or self-regulatory
organizations to perform its obligations for any reason.

 

12.5 Indemnity: You shall, solely out of the assets of the Trust, indemnify and
keep us, and each of our directors, shareholders, officers, employees, agents,
affiliates (as such term is defined in Regulation S-X adopted by the United
States Securities and Exchange Commission under the United States federal
Securities Act of 1933, as amended) and subsidiaries (us and each such person a
“Custodian Indemnified Person” for purposes of this clause 12.5) indemnified (on
an after tax basis) on demand against all costs and expenses, damages,
liabilities and losses which any such Custodian Indemnified Person may suffer or
incur, directly or indirectly, in connection with this Agreement except to the
extent that such sums are due directly to our negligence, wilful default or
fraud or that of such Custodian Indemnified Person. The foregoing indemnity
shall not apply to our fees that are paid by the Sponsor pursuant to clause
10.1.

 

12.6 Third parties: You are our sole customer under this Agreement. Except with
respect to the Trust, which shall be considered a beneficiary of this entire
Agreement, and the Sponsor, which shall be a beneficiary (as applicable) of
clauses 2.6, 3.2, 4.2, 8.1 and 12.3, we do not owe any duty or obligation or
have any liability towards any person who is not a party to this Agreement, and,
other than the Sponsor and the Custodian Indemnified Persons, this Agreement
does not confer a benefit on any person who is not a party to it. The parties to
this Agreement do not intend that any term of this Agreement shall be
enforceable by any person who is not a party to it, except for the Sponsor and
the Custodian Indemnified Persons, and do intend that the Contracts (Rights of
Third Parties) 1999 Act shall not apply to this Agreement. Nothing in this
paragraph is intended to limit the obligations hereunder of any successor
Trustee of the Trust or to limit the right of any successor Trustee of the Trust
to enforce our obligations hereunder.

 

  -13-  



--------------------------------------------------------------------------------

12.7 No Liens: We will not create any right, charge, security interest, lien or
claim against the Bullion, except those in our favour arising under this
Agreement or under the Unallocated Bullion Account Agreement, and we will not
loan, hypothecate, pledge or otherwise encumber any Bullion except pursuant to
your instructions. Notwithstanding the foregoing sentence, we will not create
any right, charge, security interest, lien or claim against the Bullion with
respect to the payment or non-payment by the Sponsor of our fees pursuant to
clause 10.1.

 

12.8 Other Activities: We and any of our affiliates may act as a Participant or
own or hold Precious Metal or shares issued by the Trust or both and may deal
with them in any manner, including acting as underwriter for the shares, with
the same rights and powers as if we were not a custodian and bailee hereunder.

 

13. TERMINATION

 

13.1 Method: This Agreement may be terminated by:

 

  (i) either party by giving not less than 90 Business Days’ written notice to
the other party; or

 

  (ii) either party immediately by written notice in the event such party has
determined in their commercially reasonable opinion the existence of the
presentation of a winding-up order, bankruptcy or analogous event in relation to
the other party.

Any such notice given by you must specify:

 

  (a) the date on which the termination will take effect;

 

  (b) the person to whom the Bullion is to be delivered; and

 

  (c) all other necessary arrangements for the delivery of the Bullion to you or
to your order.

 

13.2 Resignation of Trustee: In the event you resign or are discharged or
removed as Trustee, this Agreement will terminate 90 Business Days following
your resignation, discharge or removal unless a successor trustee to the Trust
is appointed before the end of the 90 Business Day period or a full liquidation
of the Trust is started during the 90 Business Day period and you request us to
continue this Agreement in effect until the liquidation is completed. If a
successor Trustee is appointed before the end of the 90 Business Day period, the
Custodian and the Trustee shall take such actions and execute such documents as
the successor Trustee and the outgoing Trustee may reasonably require for the
purpose of vesting in the successor Trustee the rights and obligations of the
outgoing Trustee and releasing the outgoing Trustee from its future obligations
under this Agreement.

 

13.3

Redelivery arrangements: Following any termination of this Agreement, if you do
not make arrangements acceptable to us for the redelivery of the Bullion, we may
continue to store the Bullion, in which case we will continue to charge the fees
and expenses payable under clause 10. If you have not made arrangements
acceptable to us for the redelivery

 

  -14-  



--------------------------------------------------------------------------------

of the Bullion within 6 months of the date specified in the termination notice
as the date on which the termination will take effect, we will be entitled to
sell the Bullion and account to you for the proceeds after deducting any amounts
due to us under this Agreement.

 

13.4 Existing rights: Termination shall not affect rights and obligations then
outstanding under this Agreement, which rights and obligations shall continue to
be governed by this Agreement until all obligations have been fully performed.

 

14. NOTICES

 

14.1 Form: Subject to clause 14.5, any notice, notification, instruction or
other communication under or in connection with this Agreement shall be given in
writing. References to writing include electronic transmissions that are of the
kind specified in clause 14.2.

 

14.2 Method of transmission: Any notice, notification, instruction or other
communication required to be in writing may be delivered personally or sent by
first class post, pre-paid recorded delivery (or air mail if overseas),
authenticated electronic transmission (including tested telex and authenticated
SWIFT) or such other electronic transmission as the parties may from time to
time agree to the party due to receive the notice, notification, instruction,
communication, at its address, number or destination set out in this Agreement
or another address, number or destination specified by that party by written
notice to the other.

 

14.3 Deemed receipt on notice: A notice, notification, instruction or other
communication under or in connection with this Agreement will be deemed received
only if actually received or delivered.

 

14.4 Recording of calls: We may record telephone conversations without use of a
warning tone. Such recordings will be our sole property and accepted by you as
evidence of the orders or instructions given that are permitted to be given
orally under this Agreement.

 

14.5 Instructions Relating to Bullion: All notices, notifications, instructions
and other communications relating to the movement of Bullion in relation to your
Allocated Account shall be by way of authenticated electronic transmission
(including authenticated SWIFT), and shall be addressed to:

Precious Metals Operations

HSBC Bank plc

8 Canada Square

London E14 5HQ

SWIFT: BLIC GB2L

 

15. GENERAL

 

15.1 No advice: Our duties and obligations under this Agreement do not include
providing you with investment advice. In asking us to open and maintain the
Allocated Account, you do so in reliance of your own judgment, and we shall not
owe to you any duty to exercise any judgment on your behalf as to the merits or
suitability of any deposits into, or withdrawals from, your Allocated Account.

 

  -15-  



--------------------------------------------------------------------------------

15.2 Rights and remedies: Our rights under this Agreement are in addition to,
and independent of, any other rights which we may have at any time in relation
to the Account Balance, except that we will not have any right to set-off
against any account we maintain or property that we hold for you under this
Agreement any claim or amount that we may have against you or that may be owing
to us other than pursuant to this Agreement, no matter how that claim or amount
arose. Notwithstanding the foregoing, we will not have any such right of set-off
for any such claim or amount with respect to the payment by the Sponsor of our
fee under clause 10.1.

 

15.3 Assignment: This Agreement is for the benefit of and binding upon you and
us and our respective successors, including any successor trustees and assigns.
Except as otherwise provided herein, this Agreement may not be assigned by
either party without the written consent of the other party, except that this
clause shall not restrict our power to merge or consolidate with any party, or
to dispose of all or part of our custody business.

 

15.4 Amendments: Any amendment to this Agreement must be agreed in writing and
be signed by you and us. Unless otherwise agreed, an amendment will not affect
any legal rights or obligations which may already have arisen.

 

15.5 Partial invalidity: If any of the clauses (or part of a clause) of this
Agreement becomes invalid or unenforceable in any way under the Rules or any
law, the validity of the remaining clauses (or part of a clause) will not in any
way be affected or impaired.

 

15.6 Entire agreement: This document and the Unallocated Bullion Account
Agreement represent our entire agreement, and supersede any previous agreements
between you and us, relating to the subject matter of this Agreement.

 

15.7 Joint and several liability: If there is more than one of you, your
responsibilities under this Agreement apply to each of you individually as well
as jointly.

 

15.8 Counterparts: This Agreement may be executed in any number of counterparts,
each of which when executed and delivered is an original, but all the
counterparts together constitute the same agreement.

 

15.9 Business Days: If any obligation of either you or us falls due to be
performed on a day which is not a Business Day in respect of the Allocated
Account in question, then the relevant obligations shall be performed on the
next succeeding Business Day applicable to such account.

 

15.10

Processing of account entries: Except for physical withdrawals as to which
transfer of ownership is determined at the Point of Delivery, records of (i) all
deposits to and withdrawals from the Allocated Account and all debits and
credits to the Unallocated Account which, pursuant to instructions given in
accordance with this Agreement and the Unallocated Bullion Account Agreement,
occur on a Business Day and (ii) all end of Business Day account balances in the
Allocated Account and the Unallocated Account

 

  -16-  



--------------------------------------------------------------------------------

are prepared overnight as at the close of our business (usually 4:00 p.m. London
time) on that Business Day. For avoidance of doubt, the foregoing sentence is
illustrated by the following examples, which are not intended to create any
separate obligations on our part:

Reports of a transfer of Precious Metal from a Third Party Unallocated Account
for credit to your Unallocated Account on a Business Day and a debit of Bullion
from your Unallocated Account for credit to your Allocated Account on that
Business Day pursuant to the standing instruction contained in the Unallocated
Bullion Account Agreement and of the balances in your Allocated Account and your
Unallocated Account for that Business Day shall be prepared overnight as at the
close of our business on that Business Day.

Reports of a transfer of Bullion which we debit from your Allocated Account for
credit to your Unallocated Account on a Business Day and a transfer of Bullion
which we debit from your Unallocated Account for credit to a Third Party
Unallocated Account on that Business Day and of the balances in your Allocated
Account and Unallocated Account for that Business Day shall be prepared
overnight as at the close of our business on that Business Day.

When you instruct us to debit Bullion from your Allocated Account for credit to
your Unallocated Account and direct us to execute such instruction on the same
Business Day as and in connection with one or more instructions that you give to
us to debit Bullion from your Unallocated Account, we will use commercially
reasonable efforts to execute the instructions in a manner that minimizes the
time the Bullion to be debited from your Allocated Account stands to your credit
in your Unallocated Account, save that we shall not be responsible for any delay
caused by late, incorrect or garbled instructions or information from you or any
third party.

 

15.11 Maintenance of this Agreement: Concurrently with this Agreement, we and
you are entering into the Unallocated Bullion Account Agreement. That agreement
shall remain in effect as long as this Agreement remains in effect, and if that
agreement is terminated, this Agreement terminates with immediate effect.

 

15.12 Prior Agreements: The Agreement supersedes and replaces any prior existing
agreement between you and us relating to the same subject matter.

 

15.13 Cooperation: During the term of this Agreement, we and you will cooperate
with each other and make available to each other upon reasonable request any
information or documents necessary to insure that each of our respective books
and records are accurate and current.

 

16. GOVERNING LAW AND JURISDICTION

 

16.1 Governing law: This Agreement and any issues or disputes arising out of or
in connection with it (whether such disputes are contractual or non-contractual
in nature, such as claims in tort, for breach of statute or regulation or
otherwise) are governed by, and will be construed in accordance with, English
law.

 

  -17-  



--------------------------------------------------------------------------------

16.2 Jurisdiction: We both agree that the courts of the State of New York, in
the United States of America, and the United States federal court located in the
Borough of Manhattan in such state are to have jurisdiction to settle any
disputes or claims which may arise out of or in connection with this Agreement
and, for these purposes we both irrevocably submit to the non-exclusive
jurisdiction of such courts, waive any claim of forum non conveniens and any
objections to the laying of venue, and further waive any personal service.

16.3 Waiver of immunity: To the extent that you may in any jurisdiction claim
for yourself or your assets any immunity from suit, judgment, enforcement or
otherwise howsoever, you agree not to claim and irrevocably waive any such
immunity to which you would otherwise be entitled (whether on grounds of
sovereignty or otherwise) to the full extent permitted by the laws of such
jurisdiction.

 

16.4 Service of process: Process by which any proceedings are begun may be
served by being delivered to the addresses specified below. This does not affect
the right of either of us to serve process in another manner permitted by law.

 

Our address for service of process:

  

Your address for service of process

HSBC Bank plc

8 Canada Square

London, E14 5HQ, United Kingdom

  

BNY Mellon

1 Canada Square

London, E14 5AL, United Kingdom

Attention:   

Precious Metals Department

Legal Department

   Attention:    Mr. Anthony Ross Whitehill       with copies to:      

The Bank of New York Mellon

2 Hanson Place

Brooklyn, New York 11217

      Attention:    ADR Administration       and      

The Bank of New York Mellon

One Wall Street

New York, New York 10286

      Attention:    Andrew Pfeifer, Vice President

[Remainder of page intentionally left blank]

 

  -18-  



--------------------------------------------------------------------------------

EXECUTED by the parties as follows

Signed on behalf of HSBC BANK PLC by Signature:   /s/ Don G. Pearce Name:   Don
G. Pearce Title:   Authorized Signatory

Signed on behalf of

The Bank of New York Mellon,

not in its individual capacity, but solely as

Trustee of the SPDR® Gold Trust,

by   Signature:   /s/ Stephen Cook Name:   Stephen Cook Title:   Managing
Director

Signature Page

SPDR® Gold Trust

Second Amended and Restated

Allocated Bullion Account Agreement